Citation Nr: 1814201	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  12-24 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with unspecified depressive disorder.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Esquire


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1980 to September 1980, and from December 1980 to August 1984, and in the United States Navy from January 2003 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for PTSD with major depressive disorder with an initial rating of 50 percent.  The RO increased the Veteran's PTSD evaluation to 70 percent in a December 2012 rating decision.


FINDING OF FACT

The Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas; however, total occupational and social impairment has not been shown.


CONCLUSION OF LAW

The criteria for a disability rating higher than 70 percent for PTSD have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4  (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2017). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

The Veteran's PTSD is currently evaluated as 70 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  Under Diagnostic Code 9411, a 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV).  A GAF score of 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

The Veteran asserts that his currently assigned 70 percent evaluation for PTSD is inadequate, and that his symptoms warrant a 100 percent evaluation.  

The Board notes that the Veteran is already in receipt of a total disability rating based on individual unemployability (TDIU).  

The Veteran underwent a VA examination in March 2006, during which he reported onset of mental symptoms around 2003.  He reported difficulty sleeping, depression, anxiety, irritability, and frustration.  He described a stressful relationship with his children.  He also indicated social functioning changes in the form of rage, being short-tempered, loneliness, irritability, and frustration.  The examiner described the Veteran's behavior as grossly inappropriate with limited eye contact, and affect and mood as abnormal with a near-continuous depressed mood.  The examiner noted the Veteran to have decreased movement and facial expression.  Communication was grossly impaired and quiet, and the Veteran showed difficulty understanding complex commands.  The Veteran stated that he experienced panic attacks once per week and was often suspicious of others.  He also experienced intermittent hallucinations.  The examiner opined that the Veteran was capable of managing his financial affairs and that he did not have difficulty performing activities of daily living.  He summarized the Veteran's current disability as occupational and social impairment with reduced reliability and productivity, supported by the following symptoms: flattened affect,  panic attacks more than once a week and  difficulty in establishing and maintaining effective work and social relationships.  The Veteran had no difficulty understanding commands and posed no threat to himself or others.  

The Veteran underwent a VA mental health examination in August 2011, during which the examiner noted diagnoses of PTSD and major depressive disorder.  The examiner described the Veteran's psychological symptoms as occupational and social impairment with reduced reliability and productivity.  The Veteran reported symptoms of depression, being uncomfortable being around a lot of people, going two to three days without eating, feeling tired, having low energy, and withdrawal from family members.  He also described suicidal ideations at times, as well as regular panic attacks.  The examiner noted the following symptoms: depressed mood, anxiety, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideations, and impaired impulse control.

The Veteran underwent another VA examination in October 2012, during which the examiner noted a diagnosis of PTSD and a GAF score of 45.  The examiner summarized the Veteran's mental diagnosis as occupational and social impairment with reduced reliability and productivity.  The Veteran reported problems with homelessness and holding a job.  He stated that he went through depression and suicidal preoccupation over the past eight years, and that he had lost 79 pounds.  The Veteran indicated that he is worried about finances and that he experiences major panic episodes four to five times per month.  He is easily irritated, has daily outbursts, and he struggles being around people.  The Veteran reported not being employed since 2010.  The examiner noted the Veteran to experience the following symptoms: depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, disturbances in mood or motivation, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, and impaired impulse control.  

The Veteran underwent a final VA examination in May 2017, during which the examiner noted diagnoses of PTSD with de-realization and unspecified depressive disorder.  The examiner opined that it was possible to differentiate the symptoms between the diagnoses, stating that the Veteran's PTSD symptoms included vivid and recurrent recollections of combat-related scenes, dreams depicting combat scenes, dissociation, avoidance of discussing combat experiences, disinterest and disengagement from others, irritability, hypervigilance, difficulty concentrating, sleep problems, and being easily startled.  The examiner noted the following symptoms with regard to the Veteran's diagnosis: anxiety, chronic sleep impairment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The examiner noted the Veteran to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  While the examiner stated that he could not opine as to the Veteran's current rate of compensation, he stated that the Veteran could conduct sedentary tasks without significant difficulty if motivated.  The Veteran also indicated that he gets along well with his wife and children, though he reported not having friends and being somewhat lonely.  The Veteran denied suicidal ideation at the time of the examination.  The examiner concluded that the Veteran's symptoms amount to concurrent "mild" depression, not a major depressive disorder, providing probative evidence against this claim.  

None of the medical evidence of record demonstrates a severity of occupational and social impairment that meets the requirements for a 100 percent rating.  The Veteran does not currently demonstrate gross impairment of thought processes or communication, as he has communicated relatively effectively with his VA health care providers throughout the pendency of the appeal.  There is no recent evidence of record of any grossly inappropriate behavior or direct threat of harm to himself or others.  There is also no report in the record of the Veteran having difficulty performing activities of daily living.  Each VA examiner has noted that the Veteran was appropriately dressed and groomed.  Further, he maintains a close relationship with his wife and children, and there is no indication that he has ever had trouble remembering names of close relatives or his own name.  There has never been a report of disorientation to time or place, and he is capable of managing his finances.  While the Board acknowledges the March 2006 VA examiner's opinion, the best evidence in this case clearly indicates that a 100% rating is not warranted. 

Ultimately, the Veteran's disability picture more closely approximates the criteria for a 70 percent rating than that of a 100 percent rating.  While he does exhibit some deficiencies in occupational and social functioning, the symptomatology is not of sufficient severity, frequency and duration as to result in total social and occupational impairment.  Vazquez-Claudio, 713 F.3d at 117-18 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  Accordingly a rating in excess of 70 percent is not warranted.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against a higher rating, to that extent the doctrine is not applicable.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD with unspecified depressive disorder is denied.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


